F I L E D
                                                                          United States Court of Appeals
                                                                                  Tenth Circuit
                         UNITED STATES COURT OF APPEALS
                                                                                   May 9, 2006
                                      TENTH CIRCUIT                           Elisabeth A. Shumaker
                                                                                  Clerk of Court

 UNITED STATES OF AMERICA,

           Plaintiff - Appellee,

                                                               No. 05-1550
           v.                                         (D. Ct. No. 05-CR-491-WYD)
                                                                (D. Colo.)
 GREGORY D. COSBY,

           Defendant - Appellant.


                                   ORDER AND JUDGMENT*


Before TACHA, Chief Circuit Judge, HARTZ, and TYMKOVICH, Circuit Judges.


       After examining the briefs and the appellate record, this three-judge panel has

determined unanimously that oral argument would not be of material assistance in the

determination of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The

case is therefore ordered submitted without oral argument.

       This appeal is from an order of the District Court denying Defendant-Appellant

Gregory Cosby’s motion to modify his sentence or, in the alternative, to be placed in half-



       *
        This order is not binding precedent, except under the doctrines of law of the case,
res judicata, and collateral estoppel. This court generally disfavors the citation of orders ;
nevertheless, an order and judgment may be cited under the terms and conditions of 10th
Cir. R. 36.3.
way house or a Community Corrections Center. Mr. Cobsy appeals pro se, seeking to

have this Court order the District Court to hold a hearing on issues related to his

placement within the Bureau of Prisons. Neither this Court nor the District Court,

however, have power to dictate placements to the Bureau of Prisons. Congress has given

the Bureau of Prisons broad authority to determine the place of a prisoner’s confinement.

See 18 U.S.C. 3621(b). Moreover, Mr. Cosby has not alleged any constitutional violation

or other wrongdoing by the Bureau of Prisons that could be construed as actionable

pursuant to 28 U.S.C. § 2255. Therefore, we have no jurisdiction to consider this claim

on appeal. Furthermore, to the extent Mr. Cosby argues that the District Court erred in

failing to modify his sentence, a district court has no jurisdiction to modify a sentence

once it has been imposed, except in very narrow circumstances not present here. See

United States v. Price, 438 F.3d 1005, 1007 (10th Cir. 2006); 18 U.S.C. 3582(c); Fed. R.

Crim. P. 35. Accordingly, we affirm the order of the District Court denying Mr. Cosby’s

pro se appeal, and dismiss for lack of jurisdiction.

                                                   ENTERED FOR THE COURT,



                                                   Deanell Reece Tacha
                                                   Chief Circuit Judge




                                             -2-